Citation Nr: 1550041	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  10-38 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder of the cervical spine.

2.  Entitlement to service connection for a disorder of the bilateral shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970, and he served in the U.S. Army National Guard on active duty for training (ADT) from June 2005 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a disorder of the lumbar spine has been raised by the record (see Statement, May 24, 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his neck and bilateral shoulders during a period of ADT in June 2005.  Specifically, he notes that on June 21, 2005, while driving a military vehicle (two and a half ton truck), the left front wheel disengaged resulting in a collision with the center rampage.  Afterward, per the Veteran, he was left with neck and shoulder pain. 

A document from the Puerto Rico National Guard Headquarters indicates that the Veteran was participating in ADT at the time of the accident.  Further, following the accident, the Veteran reported with neck and shoulder pain on June 28, 2005, and on July 11, 2005.

A medical report from a private provider, authored in March 2010, stated that discogenic cervicalgia and cervical radiculopathy may have been caused by a motor vehicle accident during the Veteran's period of active duty.  No rationale was provided.

The Veteran was afforded a VA examination in August 2010.  He was diagnosed with cervical degenerative disc disease and cervical muscle spasm.  The examiner found that it was less likely than not that the Veteran's neck condition was incurred during his period of ADT.  In support, it was noted that the Veteran's military records were silent for complaints of neck pain, that the Veteran first complained of neck pain in 2008, and that his neck pain was actually linked to the aging process.

The Board finds this opinion wholly inadequate.  First, in-service treatment reports clearly indicate complaints of neck and shoulder pain immediately following the accident.  Second, such reports clearly precede the Veteran's later reports of neck pain in 2008.  Third, the examiner provided no rationale to explain why the Veteran's neck disorders were the result of aging, and not traumatic injury.

As to the Veteran's bilateral shoulder claim, the AOJ determined that a VA examination was not necessary, as the record did not contain a diagnosis of a bilateral shoulder disorder.  The Board notes that the record contains a diagnosis of cervical radiculopathy (see March 2010 private report), and limitation of motion of the bilateral shoulders was noted by a VA provider in March 2008.

As such, a probative VA examination report addressing an etiological relationship between a current neck and/or bilateral shoulder disorder and a documented, in-service motor vehicle accident, is not of record.  Given his current diagnoses of record, as well as the documentation of the accident, the verification of the Veteran's ADT status at the time of the accident, and the Veteran's complaints of neck and shoulder pain immediately following the accident, an additional VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to determine whether any current disorder of the neck and/or shoulders is causally-related a period of active service.  

Finally, the Board notes that the record contains documents, authored in Spanish, which may not be translated to English as of the date of this writing.  On remand, the AOJ shall ensure that ALL documents within the record are translated to English prior to further Board review. 

Accordingly, the case is REMANDED for the following actions:

1.  Verify that all documents of record which were authored in Spanish have been translated to English.

2.  Schedule the Veteran for a VA examination in the appropriate specialty or specialties to determine the current nature and etiology of any disorder of the cervical spine or bilateral shoulders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner must also note a review of the motor vehicle accident reports, the Veteran's complaints of neck and shoulder pain immediately following the accident, and the lay statements from the Veteran and  his spouse (January 4, 2009).  

Any indicated evaluations, studies, and tests should be conducted.

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Is it at least as likely as not (50 percent or greater probability) that any current cervical spine disorder is of service onset or otherwise related to the Veteran's periods of active service, to include a June 2005 motor vehicle accident?  Why or why not?  

B. Is it at least as likely as not (50 percent or greater probability) that any current bilateral shoulder disorder is of service onset or otherwise related to the Veteran's periods of active service, to include a June 2005 motor vehicle accident?  Why or why not? 

C.  Is it at least as likely as not (50 percent or greater probability) that any current bilateral shoulder disorder was (i) caused or (ii) aggravated by the Veteran's current cervical spine disorder? 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






